Title: To Thomas Jefferson from William Jarvis, 14 November 1804
From: Jarvis, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Lisbon 14th. Novr. 1804
                  
                  I had the pleasure to address you by the Sloop Unity, Captn. Deakins, for Alexandria, acknowledging the receipt of your highly esteemed favours of the 19th & 20th July, covering the first & second of a sett of Exchange drawn by James Madison Esquire, for the payment of the two pipes & two hogsheads of Wine; the first of which sett of Exchange Mr Maury has accepted.
                  In the same Vessel I took the liberty to send a few small articles, which Sir I hope you have done me the honor to accept, as being of too little value to interfere with the rules you have laid down in regard to your acceptance of presents.
                  The letter inclosing the triplicate Bill has since come to hand.
                  By the Ship Cato, Captn. Snow for New York, I shall ship a pipe of the same kind of Wine of the last, trusting that it proved agreeable from some I shipped to the Northward out of the same parcel having given much satisfaction & that your not having mentioned whether it met your approbation or not was owing to your not having visited Monticello at that time.
                  Congratulating you, Sir, in anticipation, on the highest evidence of the excellence of your administration, your re-election by an almost unanimous suffrage of an independent people, in a contested election. 
                  I have the honor to be With the greatest Veneration Sir Your Most Obedient and Most devoted Servant
                  
                     William Jarvis 
                     
                  
               